The employer and its insurance carrier have appealed from an award of the State Industrial Board in favor of the widow and minor child of a deceased employee. The employer was engaged in the manufacture and -sale of filters and material and decedent was employed by it as a salesman. The Industrial Board found that on September 28, 1941, while decedent was engaged in his regular occupation, the ear in which he was riding became involved in an accident as a result of which the decedent lost his life. The appellants contend that the State Industrial Board had no jurisdiction. The Board found that decedent was under the control of (he New York office of the employer, that •he made his reports to that office and that the New York office had complete charge of his activities. It also found that the injuries to decedent arose out of and in the course of his employment. The evidence sustains the findings. Award affirmed, with costs to the State Industrial Board. All concur. [See post, p. 935.]